 In the Matter Of JELL-WELL DESSERT COMPANY, EMPLOYERandVIR-GINIA M. DONATO, EMPLOYEE, PETITIONERandGROCERY WAREHOUSE-MEN'S UNION, LOCAL No. 595, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA,AFL, UNIONCase No. 21-RD-66.-Decided March 15, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing in this casewas held at Los Angeles, California, on January 25, 1949, before ahearing officer of the National Labor Relations Board.The hearingofficer permitted the interrogation of the representative of the peti-tioning employees to show among other things that the petition hadbeen typed in the Employer's office and circulated during workinghours.This evidence was offered in order to prove that the Em-ployer had instigated the filing of the petition.A motion by theUnion to dismiss the petition, on the ground that it was instigated bythe Employer, w'as referred by the hearing officer to the Board. Inaccordance with well-established practice to exclude from representa-tion proceedings all matters relating to unfair labor practices, theUnion's motion is denied.For the same reason, all testimony withrespect to such matters is hereby stricken from the record.,.The hear-ing officer's other rulings are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board 2 finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.1Matter of CenturyRibbonMills, Inc., 78N. L. R. B. 933, and cases cited therein, foot-note 2; seeMatter of Westinghouse Electrw Corp.,78 N. L. R. B. 10, fn. 1.Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-manpanel consisting of the undersigned Board Members [ChairmanHerzog andMembers Houstonand Murdock].82 N. L. R. B., No. 8.101838914-50-vol. 82-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Petitioner asserts that the Union is no longer the bargainingrepresentative of the employees of the Employer as defined in Section9 (a) ofthe Act .3The Union was certified on November 19, 1947, as exclusive bargain-ing representative of the employees in the unit described below, fol-lowing an election held pursuant to a Stipulation for Certification onConsent Election."3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section (2) (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All employees at the Employer's plantat 4440 E. District Blvd., Vernon, California, excludingoffice em-ployees, guards, and supervisors as defined by the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by Grocery Warehousemen's Union, Local 595, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, AFL.'Although the petition was filed by Mary Bowman,an employee,the hearing officer treatedthe petition as filed by Virginia M Donato, an employee who had been a supervisor duringWorld War I but who has no present power to hire,discharge,or effectively recommendeither, and no authority to give other than ordered directions.As Donato is no longer asupervisor as definedin the Act,nor otherwise a management representative,the petitionherein would be appropriately filed even if in fact it had been filed by her.Matter of TheGoodyear Tire and Rubber Company, 78 N.L. R B.838; cf.Matter of Clyde J. Merril,77 N. L. R B. 1375.Case No. 21-RC-24.